Johnston, C. J.
(dissenting): Simple as the proposition involved is, I am unable to concur in the conclusion reached by the court. The time limit given for filing the claim statement is three months, no more or less. The accident occurred at 10:30 in the forenoon of March 7, and the limitation, as we have seen, provides that within three months thereafter, not two and three-fourths months, the claimant must file the statement. The accident occurred at 10:30 in the forenoon of March 7, but under the limitation time is to be reckoned by months, and three months, of course, must be three calendar months. All the authorities agree that the limitation of time for filing cannot be shortened or extended by the method of counting. Under the rule of the statute for the computation of time, the first day must be excluded. Excluding the first day, the three-months period given for the filing began to run on March 8. Excluding the first day and including the last three months thereafter would be the 8th day of June, the day the claim was actually presented *690by plaintiff. Excluding the first day, one month would terminate the 8th day of April, the second, on the 8th of May, and the third on the 8th of June.
In Hook v. Bixby, supra, relied on by plaintiff, which involved the period of the statute of limitations, it was said that a rule of computation cannot shorten the statute of limitation. Supposing a case where a cause of action arose under a sale of merchandise at noon of January 19,1870, the three-year statute of limitation would, under the strict letter of the statute, run until noon of February 19, 1873. Upon that theory plaintiff would have until noon of February 19, 1873, to commence his action, and that three years would not elapse before that time.
“Now as the plaintiff, in the case supposed, has a half of the first day in which to sue and a half of the last day in which to sue, the statute for the computation of time comes in and says that the time within which the plaintiff may sue shall be computed by excluding the whole of the first day and including the whole of the last.” (p. 169.)
James v. Manning, 79 Kan. 830, 101 Pac. 628, involved a tax-sale certificate assigned on the 18th day of March, and the issuance of a deed to the holder on the 18th day of September following. It was held that the deed under the provision fixing the computation of time was prematurely issued. In deciding the case the court said:
“The certificate was assigned March 18, and the deed was issued on September 18 following. Was the deed prematurely issued? Had the six months expired before the day upon which the deed was issued? It is the manifest intent of the statute to give the owner of land full six months after the assignment of the certificate in which to redeem before being finally cut off by the execution of a deed, and the language of the statute should be liberally construed with the view of preserving the owner’s right in this respect. We think the statutory rule that the first day should be excluded and the last day included (Civ. Code, par. 722), is applicable here. Under this rule the deed was issued before the expiration of six months after the assignment of the certificate, and is, for that reason, void.” (p. 833.)
See, also, In re Holmes, 165 Fed. 225, in which it was held that under the common-law rule a bankrupt was required to take certain action for a discharge within twelve months, subsequent to being adjudicated a .bankrupt, and that under the rule excluding the first day he had a year and a day from the date of adjudication and that counting time under the rule that was the earliest permissible time for filing the application. It has been ruled that one month means one calendar month, to be counted by excluding the first day and *691including the last so that if the adjudication was made on March 7, an application filed on April 7 would be premature. Compare Matthews v. Arthur, 61 Kan. 455, 59 Pac. 1067.
In my view the plaintiff’s claim statement filed on June 8 was in time and entitled her to maintain the action.
Hutchison, J., not sitting.